Title: To James Madison from Jacob Hoffman and Others, 10 February 1817
From: Hoffman, Jacob
To: Madison, James


        
          Feby. 10, 1817.
        
        The undersigned, understanding that William G. Adams late of Alexandria D.C. but resident at present at Marseilles is an applicant for the Consulate of the United States at that place, take pleasure in stating our conviction that his activity, experience and information will be faithfully directed to the fulfillment of the duties of the Office, should he be appointed, and do recommend his Apponntment Accordingly.
        
          Jacob Hoffman[and thirteen others]
        
      